EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (hereinafter referred to as this “Agreement”) is made
as of the 8th day of December 2017, between Global Arena Holding, Inc., a
Delaware corporation (the “Company”), and Kathryn Weisbeck (the “Employee”).

WHEREAS, the parties hereto wish to enter into an employment agreement to employ
the Employee as the Director of Investor Relations of the Company.

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, the parties hereto agree as follows:

1.Employment Period. 

The Company will employ the Employee, and the Employee will serve the Company,
under the terms of this Agreement for an initial term of five (5) years (the
“Initial Term”) commencing on December 8, 2017 (the “Effective Date”).  Upon the
expiration of the Initial Term, Employee’s employment shall be automatically and
continuously renewed for successive one (1) year terms (each a “Renewal Term”)
unless at least ninety (90) days prior to the expiration of the Initial Term or
any Renewal Term, a written Notice of Termination is provided by either party to
the other that Employee’s employment will not be renewed.  Notwithstanding the
foregoing, the Employee’s employment hereunder may be earlier terminated in
accordance with Section 4 below.  The period of time between the commencement
and the termination of the Employee’s employment (including the expiration of
this Agreement) hereunder shall be referred to herein as the “Employment
Period.”

2.Duties and Status. 

 

2.1.Position. The Company hereby engages the Employee as its Director of
Investor Relations on the terms and conditions set forth in this Agreement.
During the Employment Period, the Employee shall assume responsibilities, duties
and authority customary for such position for the Company and its subsidiaries,
subject to the supervision of the CEO.  The Employee shall keep the CEO informed
of the affairs of the Company.  During the Employment Period, the Employee shall
report directly to the CEO.  The Employee agrees to devote substantially all of
her business time, efforts and skills to the performance of her duties and
responsibilities under this Agreement and render her services exclusively to the
Company and its subsidiaries; provided, however, that Employee may engage in
volunteer, charitable, educational, religious and similar types of activities to
the extent such activities do not prohibit, prevent or interfere with the
performance of Employee’s duties under this Agreement or conflict in any way
with the business of Company or any of its affiliates.  

 

2.2.Standard of Care. The Employee agrees to carry out her duties hereunder in a
reasonable, diligent, prudent and professional manner consistent with her
fiduciary duties as an officer of the Company. 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

3.Compensation and Benefits. 

 

3.1.Salary. During the Employment Period, the Company shall pay to the Employee,
as compensation for the performance of her duties and obligations under this
Agreement, a base salary at the rate of Fifty Thousand Dollars ($50,000) per
annum (the “Base Salary”), payable in accordance with the normal payroll
practices of the Company.  The amount of the Base Salary shall be increased each
year by a minimum of ten percent (10%) for the next calendar year. 

 

3.2.Annual Bonus.  

 

(i)During the Employment Period, at the discretion of the Company, the Employee
shall be paid an annual bonus (“Annual Bonus”).  The Annual Bonus shall be paid
to the Employee no later than March 15th of the calendar year following the
calendar year to which the Annual Bonus relates.   

 

(ii)The Company will also pay a one time signing bonus of Thirty Thousand
Dollars ($30,000). 

 

3.3Stock Options.  Upon signing this Employment Agreement, the Employee shall be
granted stock options for Fifteen Million (15,000,000) shares of the Company’s
common stock pursuant to and in accordance with terms of the Company’s 2011
Stock Award Plan. The stock option agreement shall be substantially in the form
of the stock option agreement attached as Exhibit A hereto.  

 

3.4Benefits.  During the Employment Period, the Employee shall be entitled to
participate in all of the employee benefit plans of the Company in effect during
the Employment Period which are generally available to employees of the Company,
subject to and on a basis consistent with, the terms, conditions and overall
administration of such plans. 

  

3.5Vacation.  During the Employment Period, the Executive shall be entitled to
twenty five (25) days of paid vacation each year, subject to the Company’s
vacation policy in effect from time to time.   

 

3.6Key Person Insurance.  The Company, in its discretion, may obtain and
maintain a “Key Man” insurance policy (the “Key Man Policy”) on the Employee
with a death benefit payable upon the death of the Employee during the
Employment Period to the Company.  If the Company elects to obtain and maintain
such Key Man Policy, the Employee shall cooperate in all reasonable respects in
order to effectuate such Key Man Policy and shall provide such consents as may
be necessary to comply with Section 101(j) of the Internal Revenue Code of 1986,
as amended (the “Code”). Upon termination of the Employee’s employment with the
Company for any reason whatsoever other than death, the Company will transfer
ownership of any such Key Man Policy to the Employee or her designee who will
accept full responsibility for the payment of any  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

premiums due following the Termination Date.

 

3.7Business Expenses.  During the Employment Period, the Company shall promptly
reimburse the Employee for all appropriately documented, reasonable
out-of-pocket business expenses incurred by the Employee in the performance of
her duties under this Agreement in accordance with Company policies.  

 

4Termination of Employment. 

 

4.3Termination Without Cause.  The Company may terminate the Employee’s
employment hereunder without Cause during the Initial Term or any Renewal Term
in accordance with Section 7.  

 

4.4Termination for Cause. The Company may terminate the Employee’s employment
hereunder for Cause in accordance with Section 7. For purposes of this
Agreement, the Company shall have “Cause” to terminate the Employee’s employment
hereunder if such termination shall be the result of: 

 

(i).gross negligence or willful misconduct in connection with the Employee’s
performance of material duties hereunder; 

 

(ii).the willful failure or willful nonfeasance by the Employee to substantially
perform her duties hereunder; provided that with respect to this clause (ii),
the Company must first notify the Employee, in writing, stating with reasonable
specificity, the grounds for Cause and, if curable, allow the Employee fifteen
(15) days after the date of the Company’s notice to fully cure; 

 

(iii).willful conduct in bad faith against the best interests of the Company or
any of its affiliates, which conduct has a material and adverse impact to the
Company or any of its affiliates;  

 

(iv).the conviction for to a charge of commission of a felony or a crime of
moral turpitude (but specifically excluding DUI or DWI); or 

 

(v).the commission of a material act of embezzlement or conversion of funds of
the Company or its affiliates. 

 

4.5Good Reason The Employee may voluntarily terminate her employment hereunder
for any reason, including Good Reason, in accordance with Section 7.  For
purposes of this Agreement, “Good Reason” shall mean: 

 

(i).a material breach of this Agreement by the Company; 

 

(ii).a material adverse change to the Employee’s powers, authorities, and
responsibilities without her consent; 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

(iii).a Change in Control of the Company (as defined below); or  

 

(iv).the relocation of the Employee’s principal place of business outside the
New York metropolitan area without her consent. 

For purposes of this Agreement, a “Change in Control of the Company” shall be
deemed to have occurred if and when: (a) the Company’s stockholders approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least sixty percent (60%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; (b) the Company’s
stockholders approve a plan of complete liquidation of the Company; (c) the
individuals who as the date hereof grant constitute the members of the Board and
any new directors whose election by the Board, or whose nomination for election
by the Board, shall have been approved by a vote of at least a majority of the
Board then in office who either were directors at such date or whose election or
nomination for election shall have been so approved shall cease for any reason
to constitute a majority of the Board; or (d) the Company consummates a sale or
disposition of all or substantially all of the Company’s assets.

4.6Termination Upon Death or Disability. The Employment Period shall be
terminated by the death of the Employee.  The Employment Period may be
terminated by the Company if, in the reasonable judgment of the Board, the
Employee shall be rendered incapable of performing her duties to the Company by
reason of any physical or mental impairment that can be expected to result in
death or permanent impairment or that can be expected to last for a period of
either (i) three (3) or more consecutive months from the first date of the
Employee’s absence due to the disability; or (ii) nine (9) months during any
twelve (12) month period (a “Disability”).  If the Employment Period is
terminated by reason of Disability of the Employee, the Company shall give
thirty (30) days’ advance written notice to that effect to the Employee.  

 

5Compensation Upon Termination.   

In consideration of the benefits set forth herein and the Employee’s compliance
with the confidentiality, non-compete and non-solicitation provisions set forth
in Section 6, below, upon termination of the Employee’s employment with the
Company, the Employee shall only be entitled to the following compensation:

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

5.1.Without Cause and for Good Reason. In the event the Employee’s employment by
the Company is terminated during the Employment Period as a result of (a) the
Employee’s termination by the Company without Cause, or (b) the Employee’s
voluntary resignation for Good Reason, then neither the Employee nor the
Employee’s beneficiaries or estate will have any further rights or claims
against the Company under this Agreement except the right to receive: 

 

(i).any unpaid Base Salary, Annual Bonus and other benefits earned through the
Termination Date; 

 

(ii).within seventy five (75) days after the Termination Date (or as required by
law), a lump sum payment as severance pay (“Severance”) equal to one (1) year of
the Employee’s then current Base Salary; 

 

(iii).full vesting on any and all restricted stock, stock options and any other
equity compensation awards, to the extent such awards have not yet vested as of
the Termination Date; and  

 

(iv).reimbursement for any expenses for which the Employee shall not have
theretofore been reimbursed as provided in Section 3 hereof.      

 

5.2Termination Due to Death.  In the event that the Employee’s employment with
the Company is terminated on account of the Employee’s death, neither the
Employee’s beneficiaries nor estate will have any further rights or claims
against the Company under this Agreement except the right to receive (i) any
unpaid portion of the Base Salary, Annual Bonus and other benefits provided for
in Section 3, earned through the Termination Date; (ii) full vesting on any and
all restricted stock, stock options and any other equity compensation awards, to
the extent such awards have not yet vested as of the Termination Date; and (iii)
reimbursement for any expenses for which the Employee shall not have theretofore
been reimbursed as provided in Section 3 above. 

 

5.3.Termination Due to Disability.  In the event that the Employee’s employment
with the Company is terminated on account of the Employee’s Disability, neither
the Employee nor the Employee’s beneficiaries or estate will have any further
rights or claims against the Company under this Agreement except the right to
receive (i) any unpaid portion of the Base Salary, Annual Bonus and other
benefits provided for in Section 3, earned through the Termination Date; (ii)
full vesting on any and all restricted stock, stock options and any other equity
compensation awards, to the extent such awards have not yet vested as of the
Termination Date;  and (iii) reimbursement for any expenses for which the
Employee shall not have theretofore been reimbursed as provided in Section 3
above. 

 

5.4.Other Termination Including For Cause or Resignation Without Good Reason.
 In the event that the Employee’s employment with the Company is terminated
during the Employment Period as a result of a voluntary resignation/termination
by the Employee other than for Good Reason or by the Company  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

for Cause, or if this Agreement expires by its terms, neither the Employee nor
the Employee’s beneficiaries or estate will have any further rights or claims
against the Company under this Agreement except the right to receive (i) any
unpaid Base Salary, Annual Bonus and other benefits provided for in Section 3,
earned through the Termination Date; and (ii) reimbursement for any expenses for
which the Employee shall not have theretofore been reimbursed as provided in
Section 3 hereof.  No termination under this provision shall limit the Company’s
rights under this Agreement at law or in equity.

 

5.5.Withholding of Taxes.  All payments required to be made by the Company to
the Employee under this Agreement shall be subject to the withholding of such
amounts, if any, relating to tax, excise tax and other payroll deductions as the
Company may reasonably determine it should withhold pursuant to any applicable
law or regulation. 

 

5.6.Return of Records.  Upon any termination of employment, whether voluntary or
involuntary, upon the expiration of the Initial Term or any Renewal Term, or
upon the Company’s request at any time, the Employee shall immediately return to
the Company all documents and other materials in any medium including but not
limited to electronic, which relate in any way to the Company or a Released
Party, including notebooks, correspondence, memos, drawings or diagrams, plans,
records, physical files, computer files and databases, graphics and formulas,
whether prepared by the Employee or by others and whether required by the
Employee’s work or for her personal use, whether copies or originals, unless the
Employee first obtains the Company’s written consent to keep such records. 

 

6.Restrictive Covenants. 

 

6.1.Non-Disparagement.  During the Employment Period and, at all times
thereafter, neither the Company nor the Employee shall defame, disparage, make
negative statements about or act in any manner that is intended to or does
damage the goodwill, business or personal reputations of any of the Employee, on
the one hand, and the Company and its affiliates, on the other, and their
respective shareholders, members, partners, officers, directors, managers, and
employees.  This Section 6.1 shall not prohibit the Company or the Employee from
responding to any government or administrative inquiries or otherwise
cooperating with any governmental, administrative or judicial investigations. 

 

6.2.Confidentiality.  The Employee agrees that during her employment with the
Company, the Employee will have access to confidential information and/or
proprietary information about the Company and/or its clients, including, but not
limited to, trade secrets, methods, models, passwords, login account
information, access to computer files, financial information and records,
forecasts, computer software programs, agreements and/or contracts between the
Company and its respective clients, client contracts, prospective contracts,
creative policies and ideas, public relations and public affairs campaigns,
media materials, budgets, practices, concepts, strategies, methods of  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

operation, technical and scientific information, discoveries, developments,
formulas, specifications, know-how, design inventions, marketing and business
strategies and financial or business projects, information about or received
from clients and other companies with which the Company does business and
information (personal, proprietary or otherwise) the Employee learned about any
officer, director, shareholder of the Company or any affiliate or a Released
Party.  The foregoing shall be collectively referred to as “Confidential
Information.”  Such Confidential Information is not readily available to the
public and accordingly, the Employee agrees that, except as may be required by
applicable law, the Employee will not at any time, whether during her employment
with the Company or thereafter, disclose to anyone, (other than in furtherance
of the business of the Company) any Confidential Information, or utilize such
Confidential Information for the Employee’s own benefit, or for the benefit of
third parties.

 

6.3.Non-Solicitation.  The Employee agrees that during the Employment Period and
for a period of one (1) year following the Termination Date (as defined below),
the Employee shall not, directly or indirectly, individually or acting as an
employee, owner, partner, investor, officer, director, independent contractor,
supplier, consultant, principal, agent or otherwise of any person: 

 

(i).recruit, solicit or induce, or attempt to induce, any employee or consultant
of the Company, or anyone who was an employee or consultant during the twelve
(12) month period prior to the Termination Date, to terminate their employment
with, or otherwise cease their relationship with, the Company or any of its
affiliates; 

 

(ii).solicit, divert or take away, or attempt to divert or to take away any of
the clients, customers or accounts, or creditors or suppliers, of the Company
who have done business with the Company or its affiliates during the twenty-four
(24) month period prior to the Termination Date. 

 

6.4.Enforcement.  The Employee acknowledges and agrees that the provisions of
this Agreement, including Section 6, are reasonable and necessary for the
successful operation of the Company. The Employee further acknowledges that if
the Employee breaches any provision of this Agreement, including Section 6, the
Company will suffer irreparable injury.  It is therefore agreed that the Company
shall have the right to enjoin any such breach or threatened breach, without
posting any bond, if ordered by a court of competent jurisdiction. The existence
of this right to injunctive and other equitable relief shall not limit any other
rights or remedies that the Company may have at law or in equity including,
without limitation, the right to monetary, compensatory and punitive damages. If
any provision of this Agreement is determined by a court of competent
jurisdiction to be not enforceable in the manner set forth herein, the Employee
and the Company agree that it is the intention of the parties that such
provision should be enforceable to the maximum extent possible under applicable
law.  

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

7.Definitions. 

 

7.1.Notice of Termination.  Employee and the Company shall deliver a Notice of
Termination if either wishes to effect a termination of Employee’s employment.
 For purposes of this Agreement, a “Notice of Termination” means a written
notice that indicates the specific termination provision in this Agreement, if
any, relied upon and shall set forth a brief description of the facts and
circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated.  Any termination by the Company or
by Employee of Employee’s employment shall be communicated by written Notice of
Termination to the other.  For purposes of this Agreement, no termination of
employment shall be effective without such Notice of Termination. 

 

7.2.Termination Date.  For purposes of this Agreement, “Termination Date” means
in the case of Employee’s death, her date of death, or in all other cases, the
date specified in the Notice of Termination, subject to the following: 

 

(i).If Employee’s employment is terminated by the Company for Cause, or without
Cause, the date of the Notice of Termination; 

 

(ii).If Employee’s employment is terminated by the Company due to Disability,
the date specified in the Notice of Termination which shall be no earlier than
the date Employee is determined to be Disabled as defined in Section 5.3; 

 

(iii).If Employee’s employment is terminated by Employee with or without Good
Reason, the date specified in the Notice of Termination, which shall be thirty
(30) days from the date the Notice of Termination is given to the Company;
provided, however, that the Company may waive such thirty (30) days’ notice and
deem such termination by Employee effective immediately; 

 

(iv).If Employee’s employment is terminated pursuant to non-renewal as set forth
in Section 1, the Termination Date shall be the last day of the respective
Initial Term or Renewal Term as the case may be, and other than the specified
ninety (90) day advance notification set forth in Section 1, no further notice
shall be required. 

 

8.Tax Considerations.   

 

8.1.Section 409A.  The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code, and the regulations and
guidance promulgated thereunder (collectively “Section 409A”) and, accordingly,
to the maximum extent permitted, this Agreement will be interpreted to be in
compliance therewith.  Each payment made to Employee pursuant to Section 5 shall
be treated as a separate payment for purposes of Section 409A.  Notwithstanding
any provision to the contrary in this Agreement, to the extent that the Employee
is a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Code, then with regard to any payment or the provision of
any benefit that is required to be delayed in  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

compliance with Section 409A(a)(2)(B) of the Code, such payment or benefit will
not be made or provided prior to the earlier of (A) the expiration of the
six-month period measured from the date of the Employee’s “separation from
service” (as such term is defined under Section 409A, or (B) the date of the
Executive’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 8 (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) will be paid or reimbursed to the Employee in a lump sum,
and any remaining payments and benefits due under this Agreement will be paid or
provided in accordance with the normal payment dates specified for them herein.
 

 

8.2.Section 280G.  In the event it shall be determined that any payment or
distribution of any type to or for the benefit of the Employee, by the Company,
whether paid or payable or distributed or distributable pursuant to any of the
terms of this Agreement or otherwise (the “Total Payments”), is or will be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are collectively referred to as the “280G Excise
Tax”), then the Employee shall be entitled to receive an additional payment (a
“280G Gross-Up Payment”) in an amount such that after payment by the Employee of
all taxes (including any interest or penalties imposed with respect to such
taxes), including any income tax, employment tax or Excise Tax, imposed upon the
280G Gross-Up Payment, the Employee retains an amount of the 280G Gross-Up
Payment equal to the 280G Excise Tax imposed upon the Total Payments. 

 

9.Representations.   

Employee represents and warrants that the Employee is not subject to a contract
or restrictive covenant that would preclude the Employee from performing under
this Agreement as of the Effective Date.

10.Indemnification. 

 

(i).The Company shall indemnify and hold harmless the Employee against any and
all expenses reasonably incurred by him in connection with or arising out of (a)
the defense of any action, suit or proceeding in which he is a party, or (b) any
claim asserted or threatened against him, in either case, by reason of or
relating to her being or having been an employee, officer, or director of the
Company, whether or not he continues to be such an employee, officer or director
at the time of incurring such expenses, except insofar as such indemnification
is prohibited by law.  Such expenses shall include, without limitation, the fees
and disbursements of attorneys, amounts of judgments and amounts of any
settlements, provided that such settlements are agreed to in advance by the
Company.  The foregoing indemnification obligation is independent of any similar
obligation provided by the Company’s Certificate of Incorporation or Bylaws, and
shall apply with respect to any matters attributable to periods prior to the
Effective Date, and to matters attributable to her employment under this
Agreement, without regard to when asserted. 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

(ii).The Employee shall be covered under any directors’ and officers’ liability
insurance policies maintained by the Company to the extent of the limits and
subject to any exclusions provided in the policy as are applicable to the
Company’s officers in general. 

 

11.Legal Fees. 

Subject to the submission of supporting documentation, the Company shall
reimburse the Employee for reasonable legal fees incurred in connection with the
negotiation of this Agreement. 

12.Notices. 

All notices, requests and other communications pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given, if delivered in
person or by courier, telegraphed, telexed or by facsimile transmission or sent
by express, registered or certified mail, postage prepaid, addressed as follows:

If to the Company:Global Arena Holding Inc. 

208 East 51st Street, Suite 112

New York, NY 10022 

Attn:  CEO 

 

If to Employee:Kathryn Weisbeck  

At the address maintained from time to time in the Company’s files. 

 

Each party may change its address by written notice in accordance with this
Section 12.

13.Governing Law. 

This Agreement shall be construed and enforced under and in accordance with the
laws of the State of New York, without regard to the principles of conflicts of
laws thereof.

14.Successors and Assigns. 

At Company’s sole and absolute discretion, this Agreement may be binding upon
Company’s successors and assigns and Company may require any successor or assign
to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that Company would be required to perform if no such
succession or assignment had taken place.  The term “Company” as used herein
includes such successors and assigns.  The term “successors and assigns” as used
herein means any person or entity that acquires all or substantially all of
Company’s assets and business (including this Agreement) whether by operation of
law or otherwise.  This Agreement, with respect to Employee, is for personal
services, and is therefore not assignable.

15.Severability. 

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

To the extent any provision of this Agreement or portion thereof shall be
invalid or unenforceable, it shall be considered deleted therefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

16.Entire Agreement. 

This Agreement and its exhibits constitute the entire agreement by the Company
and the Employee with respect to the subject matter hereof and except as
specifically provided herein, supersedes any and all prior agreements or
understandings between the Employee and the Company with respect to the subject
matter hereof, whether written or oral.  This Agreement may be amended or
modified only by a written instrument executed by the Employee and the Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

GLOBAL ARENA HOLDING INC.

By:

Name:

Title:

 

Kathryn Weisbeck 

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

EXHIBIT A

 

GRANT OF OPTION PURSUANT TO THE

GLOBAL ARENA HOLDING, INC. 2011 STOCK OPTION PLAN

 

Global Arena Holding, Inc., a Delaware corporation, hereby grants to Kathryn
Weisbeck an option to purchase fifteen million (15,000,000) common shares,
$0.001 par value of the Company at the purchase price of $.0216 per share (the
closing price on the date of grant) in accordance with and subject to the terms
and conditions of the Global Arena Holding, Inc. 2011 Stock Option Plan.  This
option is exercisable in whole or in part, and upon payment in cash or
cancellation of fees, or other form of payment acceptable to the Company, to the
offices of the Company at 208 East 51st Street, Suite 112, New York, NY 10022.
 This Grant of Option form supersedes and replaces any prior notice of option
grant, description of vesting terms or similar documents previously delivered to
Optionee for options granted on the date stated below.

 

Unless otherwise set forth in a separate employment or consulting agreement
executed prior to the date of this Option, in the event that Optionee's employee
or consultant status with the Company or any of its subsidiaries ceases or
terminates for any reason whatsoever, including, but not limited to, death,
disability, or voluntary or involuntary cessation or termination, this Grant of
Option shall terminate with respect to any portion of this Grant of Option that
has not vested prior to the date of cessation or termination of employee or
consultant status, as determined in the sole discretion of the Company.  In the
event of termination for cause, this Grant of Option shall immediately terminate
in full with respect to any un-exercised options, and any vested but
un-exercised options shall immediately expire and may not be exercised. Unless
otherwise set forth in a separate employment or consulting agreement, vested
options must be exercised within one (1) year after the date of termination
(other than for cause), notwithstanding the Expiration Date set forth above.

 

Subject to the preceding paragraph, this Grant of Option, or any portion hereof,
may be exercised only to the extent vested per the attached schedule, and must
be exercised by Optionee no later than December 8, 2022 (the "Expiration Date")
by;

 

 (i) notice in writing, sent by facsimile copy to the Company at its address set
forth above; and

 (ii) payment of the Purchase Price of a minimum of $2,000 (unless the Purchase
price for the exercise of all vested options available to be exercised totals
less than $2,000) pursuant to the terms of this Grant of Option and the
Company's Stock Award Plan.  Any portion of this Grant of Option that is not
exercised on or before to the Expiration Date shall lapse.  The notice must
refer to this Grant of Option, and it must specify the number of shares being
purchased, and recite the consideration being paid therefor.  Notice shall be
deemed given on the date on which the notice is delivered to the Company by
facsimile transmission bearing an authorized signature of Optionee.

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------

This Option shall be considered validly exercised once payment therefore has
cleared the banking system or the Company has issued a credit memo for services
in the appropriate amount, or receives a duly executed acceptable promissory
note, if the Option is granted with deferred payment, and the Company has
received written notice of such exercise.

 

If Optionee fails to exercise this Option in accordance with this Agreement,
then this Agreement shall terminate and have no force and effect, in which event
Optionor and Optionee shall have no liability to each other with respect to this
Grant of Option.

 

This Option may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

The validity, construction and enforceability of this Grant of Option shall be
construed under and governed by the laws of the State of New York, without
regard to its rules concerning conflicts of laws, and any action brought to
enforce this Grant of Option or resolve any controversy, breach or disagreement
relative hereto shall be brought only in a court of competent jurisdiction in
the State of New York.

 

Unless otherwise set forth in a separate employment or consulting agreement, the
shares of stock issuable upon exercise of the Option are not subject to
adjustment due to any changes in the capital structure of the Company as set
forth in Section 15 of the Plan.  Further, the Underlying Shares may not be
sold, exchanged, assigned, transferred or permitted to be transferred, whether
voluntarily, involuntarily or by operation of law, delivered, encumbered,
discounted, pledged, hypothecated or otherwise disposed of until;

 (i) the Underlying Shares have been registered with the Securities and Exchange
Commission pursuant to an effective registration statement on Form S-8, or such
other form as may be appropriate, in the discretion of the Company; or

 (ii) an Opinion of Counsel, satisfactory to the Company, has been received,
which opinion sets forth the basis and availability of any exemption for resale
or transfer from federal or state securities registration requirements.

 

This Grant of Option relates to options granted on December 8, 2017.

 

Global Arena Holding, Inc.

 

By the Board of Directors or a Special Committee

 

By:

 

________________________

 

 

OPTIONEE:

 

 

________________________

Kathryn Weisbeck

--------------------------------------------------------------------------------

13

 